92 F.3d 1177
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darrin Dewayne BRUMMETT, Plaintiff--Appellant,andScott WILKINSON;  Michael A. Cosentino;  Ronnie B. Sharpe;Don R. Smith;  Darrly A. Dixon;  Lamar Deshawn Mullins;Daniel Id-Deen;  Lonnie Thompson;  Michael Peterson, a/k/aLarry G. Arrington, Plaintiffs,v.James McCAULEY, Defendant--Appellee.Lamar Deshawn MULLINS, Plaintiff--Appellant,andDarrin Dewayne Brummett;  Scott Wilkinson;  Michael A.Cosentino;  Ronnie B. Sharpe;  Don R. Smith;  Darrly A.Dixon;  Daniel Id-Deen;  Lonnie Thompson;  Michael Peterson,a/k/a Larry G. Arrington, Plaintiffs,v.James McCAULEY, Defendant--Appellee.
Nos. 95-7909, 95-8586.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided July 30, 1996.

Appeals from the United States District Court for the District of South Carolina, at Columbia.  Henry M. Herlong, Jr., District Judge.  (CA-95-3262-3-20BC).
Darrin DeWayne Brummett, Lamar Deshawn Mullins, Appellants Pro Se.
D.S.C.
AFFIRMED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Brummett v. McCauley, No. CA-95-3262-3-20BC (D.S.C. Nov. 8, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.